Citation Nr: 0207581	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  00-00 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from April 1965 to 
March 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico which denied the veteran's claim for service 
connection for PTSD on a de novo basis.  

This claim involves a procedural matter that was not 
addressed by the RO.  In February 1993, the RO denied the 
veteran's claim of entitlement to service connection for PTSD 
and notified the veteran of its determination that same 
month.  A notice of disagreement with respect to February 
1993 rating action was not filed.  A notice of disagreement 
must be filed within one year of the date of mailing of the 
notification of the RO's denial of the appellant's claim; 
otherwise the denial is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).  Thus, 
the February 1993 rating action became final.  In March 1997, 
the RO denied the veteran's claim again, and the veteran was 
notified of that determination also in March 1997.  In April 
1998, the veteran filed a statement indicating a disagreement 
with the March 1997 rating action.  Inasmuch as the April 
1998 statement was not filed within one year after the 
veteran received notification of the March 1997 rating 
action, that rating action became final.  Id.  

During the course of this appeal, the RO has not adjudicated 
this claim on a new and material basis.  As this matter 
involves prior final rating actions, it has been 
recharacterized as a claim to reopen as reflected on the 
cover page of this decision.  


REMAND

In this matter, the veteran indicated in an August 1999 
Substantive Appeal a request for a Travel Board hearing.  The 
veteran also requested a personal hearing before a hearing 
officer at the RO.  The record shows that the veteran failed 
to appear for a scheduled RO hearing.  However, there is no 
indication that the veteran has been scheduled for or has 
withdrawn his request for the Travel Board hearing.  Under 
these circumstances, the requested hearing must be scheduled.  
38 C.F.R. § 20.700(a) (2001).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

Schedule the veteran for a Travel Board 
hearing at the RO in accordance with 
applicable law.  

Thereafter, the case is to be returned to the Board following 
appropriate appellate procedure.  The purpose of this REMAND 
is to afford due process; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

